DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661).

Regarding claim 1 and 15, Yamashita discloses a method for automatic event recording, the method comprising: 
recording pre-event data from one or more cameras into a storage buffer (See [0122] encoding the output from camera module into JPEG data at constant intervals), the pre-event data comprising video data collected over a predefined duration of time before a triggering event occurs (See Fig 3A- Fig 3C and [0125-0140] wait state recording captures M seconds before trigger generation);
receiving an indication of the triggering event from one or more sensors disposed in a vicinity of the one or more cameras (See [0005] [0052] impact sensor);
responsive to the indication of the triggering event (See [0122] the data in the SDRAM is read to the CF/SD storage based on a trigger):
initiating recording of post-event video data by the one or more cameras over a predefined duration of time after the triggering event (See Fig 3A-Fig 3C and [0125-0140] The target period includes N seconds after the trigger generation timing); and
receiving additional data from the one or more sensors associated with the triggering event (See [0121-0123] moving additional data from buffering in the SDRAM to  includes metadata such as value of A/D converter, count of the timer, trigger generation date);and
storing a set of video data comprising the pre-event video data from the storage buffer, the post-event video data, and embedded metadata including the indication of the triggering event and the additional data from the one or more sensors (See [0122-0125] the data acquired within tens of seconds before and after the trigger has been generated is read from the SDRAM and stored in the CF/SD, ).
Yamashita does not explicitly disclose the data recorded, i.e., pre-event and post event, is video data; and 
generating a signal to activate an electromechanical device disposed in the vicinity of the one or more cameras;
the additional data including a verification that the electromechanical device was successfully activated.
Titus discloses that it was known to detect events in incoming video triggering responses in a system such as activating alarms or locking a door (See [0171]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Titus predictably resulting in the data recorded, i.e., pre-event and post event, is video data; and generating a signal to activate an electromechanical device disposed in the vicinity of the one or more cameras by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing more detailed records of event, i.e., video versus still image and extracting responses from incoming video as suggested by Titus.
Yamashita in view of Titus would not necessarily disclose the additional data including verification that the electromechanical device was activated.
Chietein discloses that it was known to confirm that locks are engaged and set a confirmation flag to on in response (See [0048-0049]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Chietein predictably resulting in the additional data including verification that the electromechanical device was activated by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of making system decisions based on confirmation of engagement of devices as suggested by Chietein.

	

	
Regarding claim 2 and 20, Yamashita, Titus, and Chietein further disclose the method of claim 1, wherein the electromechanical device comprises a door locking mechanism configured to lock and unlock a door and the verification includes determining whether the door is locked (See Titus [0171] locking a door, see Chietein [0048-0049] confirm locked doors).

Regarding claim 3, Yamashita, Titus, and Chietein further disclose the method of claim 1, further comprising:
prerecording sensor data from the one or more sensors into the storage buffer over a predefined duration of time before the event occurs (See Yamashita [0119-0124] storing the image data as well as event log data up to tens of seconds before and after the trigger generation).

Regarding claim 4, Yamashita, Titus, and Chietein further disclose the method of claim 1, wherein each of the one or more cameras, the one or more sensors, and the electromechanical device are disposed within a vehicle (Yamashita [0003], [0051-0053]).

Regarding claim 5, Yamashita, Titus, and Chietein further disclose the method of claim 4, wherein the one or more cameras comprise: a body-mounted camera; an interior monitoring vehicle-mounted camera; and an exterior monitoring vehicle-mounted camera (See Yamashita [0003], [0051-0053] [0109] a camera provided in moving body such as a car is either external or internal).


Regarding claim 8, Yamashita discloses a recording device manager communicatively coupled to one or more cameras, one or more sensors, the recording device manager (See Fig 2 and [0108-0116]) comprising:
at least one processor (See Fig 2 and [0108-0116]); and
one or more non-transitory computer-readable media storing computer-

executable instructions that, when executed by the at least one processor, perform an automatic event recording method comprising (See Fig 2 and [0108-0116]): 
recording pre-event data from the one or more cameras into a storage buffer, the pre-event data comprising data collected over a predefined duration of time before a triggering event occurs (See [0122] encoding the output from camera module into JPEG data at constant intervals; See Fig 3A- Fig 3C and [0125-0140] wait state recording captures M seconds before trigger generation ); 
receiving an indication of the triggering event from the one or more sensors; responsive to the indication of the triggering event(See [0005] [0052] impact sensor): 
initiating recording of post-event data by the one or more cameras over a predefined duration of time after the triggering event(See [0122] the data in the SDRAM is read to the CF/SD storage based on a trigger; See Fig 3A-Fig 3C and [0125-0140] The target period includes N seconds after the trigger generation timing); and 
receiving additional data from the one or more sensors associated with the triggering event(See [0121-0123] moving additional data from buffering in the SDRAM to  includes metadata such as value of A/D converter, count of the timer, trigger generation date);
and storing a set of video data comprising the pre-event video data from the storage buffer, the post-event video data, and embedded metadata including the indication of the triggering event and the additional data from the one or more sensors (See [0122-0125] the data acquired within tens of seconds before and after the trigger has been generated is read from the SDRAM and stored in the CF/SD, ).
Yamashita does not explicitly disclose the data recorded, i.e., pre-event and post event, is video data; and 
generating a signal to activate an electromechanical device;
the additional data including a verification that the electromechanical device was successfully activated.
Titus discloses that it was known to detect events in incoming video triggering responses in a system such as activating alarms or locking a door (See [0171]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Titus predictably resulting in the data recorded, i.e., pre-event and post event, is video data; and generating a signal to activate an electromechanical device disposed in the vicinity of the one or more cameras by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing more detailed records of event, i.e., video versus still image and extracting responses from incoming video as suggested by Titus.
Yamashita in view of Titus would not necessarily disclose the additional data including verification that the electromechanical device was activated.
Chietein discloses that it was known to confirm that locks are engaged and set a confirmation flag to on in response (See [0048-0049]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Chietein predictably resulting in the additional data including verification that the electromechanical device was activated by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of making system decisions based on confirmation of engagement of devices as suggested by Chietein.

Regarding claim 9, Yamashita, Titus and Chietein further disclose the recording device manager of claim 8, wherein the recording device manager is located remotely from the one or more cameras, the one or more sensors, and the electromechanical device (See Titus [0076] where it was known to use a network video server and store video data remotely).

Regarding claim 10, Yamashita, Titus and Chietein further disclose the recording device manager of claim 9, further comprising: a remote data store for remotely storing the set of video data (See Titus [0076] where it was known to use a network video server and store video data remotely).

Regarding claim 11, Yamashita, Titus and Chietein further disclose the recording device manager of claim 8, wherein the recording device manager, the one or more cameras, the one or more sensors, and the electromechanical device are disposed within a vehicle (See Fig 2 and [0108-0116] local recording).




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) and further in view of Baker et al (2017/0341611).

Regarding claim 6, Yamashita Titus Chietein disclose the method of claim 1, but do not explicitly disclose further comprising: transmitting the set of video data over a network to a remote storage device.
Baker discloses that it was known to transmit video from a vehicle video recording system to a network storage device (See [0005], [0046], [0057], [0060]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Baker predictably resulting in transmitting the set of video data over a network to a remote storage device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of real time storage of video data for a vehicle in response to an event as suggested by Baker.

	

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) and further in view of Angel et al. (US 2017/0054948).

Regarding claim 7, Yamashita Titus and Chietein disclose the method of claim 1, and disclose as analyzed in claim 1, detect events in incoming video triggering responses (Titus [0171]) and furthermore disclose Titus discloses extracting additional data from a set of video such as user behavior evaluations (see [0179] activity detection of people)

but do not explicitly disclose further comprising: evaluating a user performance associated with the triggering event based on the extracted additional data from the set of video data.
Angel discloses that it was known to evaluate user performance from a set of video data based on an event (See [0017-0018], [0023], [0026], [0033]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Angel predictably resulting in evaluating a user performance associated with the triggering event based on the extracted additional data from the set of video data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ascertaining culpability of a driver when an adverse event is detected as suggested by Angel.

Regarding claim 12, Yamashita Titus and Chietein disclose the recording device manager of claim 11, but do not explicitly disclose wherein the one or more sensors comprises a GPS receiver associated with the vehicle and the additional data comprises location data associated with the triggering event from the GPS receiver.
Angel discloses that it was known to include a GPS receiver associated with a vehicle and for additional data to track a location associated with events from a GPS receiver (See Fig 2 [0021] [0030]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita further with the known methods of Angel predictably resulting in the one or more sensors comprises a GPS receiver associated with the vehicle and the additional data comprises location data associated with the triggering event from the GPS receiver by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of tracking a geolocation for when an event occurred as suggested by Angel.

	

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) and further in view of Angel et al. (US 2017/0054948).

Regarding claim 13 and 16, Yamashita Titus and Chietein disclose the recording device manager of claim 8, but do not explicitly disclose further comprising: performing a facial recognition on the set of video data to determine a corresponding threat level of the triggering event. 
Vemury discloses that it was known to determine facial recognition biometric features on an object such as a user to determine a threat level ([0026] [0028] [0260]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Vemury predictably resulting in performing a facial recognition on the set of video data to determine a corresponding threat level of the triggering event by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of alerting the system to unwanted approach or detecting persons of interest as suggested by Enright.

	
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) in view of Angel et al. (US 2017/0054948) in further view of Malhotra (US 9,396,599).

Regarding claim 14 and 17 Yamashita Titus Chietein and Vemury disclose the recording device manager of claim 13, but do not explicitly disclose wherein the generated signal to activate the electromechanical device is based at least in part on the threat level.
Malhotra discloses that it was known to lock or unlock a smart sensor door lock based on a level of a security threat (See Col 26 line 45-67).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Malhotra predictably resulting in the generated signal to activate the electromechanical device is based at least in part on the threat level by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of conserving energy by only activating a bolt of a lock when necessary as suggested by Malhotra.

	
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) in view of Fadell et al. (WO 2016/109838).

Regarding claim 18, Yamashita Titus and Chietein disclose the computer-readable media of claim 15, but do not explicitly disclose wherein the one or more sensors comprises an RFID reader and the additional data comprises a parcel number associated with the triggering event.
Fadell discloses that it was known to use and RFID read and track a parcel number for triggering an event (See [0325] package confirmation number [0372-0373] detecting a delivered package with an RFID tag).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Fadell predictably resulting in the one or more sensors comprises an RFID reader and the additional data comprises a parcel number associated with the triggering event by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing tracking services for packages suggested by Fadell by implementing the pre and post event recording features of Yamashita in a home recording and automation system.

	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2009/0058995) in view of Titus et al. (US 2010/0026802) in view of Chietein et al. (US 2017/0134661) in view of Fadell et al. (WO 2016/109838) and further in view of Angel et al. (US 2017/0054948).

Regarding claim 19, Yamashita Titus and Chietein disclose the method of claim 1, and disclose as analyzed in claim 1, detect events in incoming video triggering responses (Titus [0171]) and furthermore disclose Titus discloses extracting additional data from a set of video such as user behavior evaluations (see [0179] activity detection of people)

but do not explicitly disclose further comprising: evaluating a user performance associated with the triggering event based on the extracted additional data from the set of video data.
Angel discloses that it was known to evaluate user performance from a set of video data based on an event (See [0017-0018], [0023], [0026], [0033]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yamashita with the known methods of Angel predictably resulting in evaluating a user performance associated with the triggering event based on the extracted additional data from the set of video data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ascertaining culpability of a driver when an adverse event is detected as suggested by Angel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425